Citation Nr: 1522579	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-23 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

2.  Entitlement to an effective date prior to July 3, 2013 for assignment of 40 percent rating for a right knee disorder manifested by limitation of extension.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which in part denied entitlement to TDIU.  

In May 2014, the Veteran set forth his contentions during the hearing before the undersigned Veterans Law Judge.  

During the pendency of this appeal the RO in a September 2013 rating decision, awarded an increased rating for the right knee disorder with a 40 percent rating assigned effective July 3, 2013, which increased the combined rating for his service connected disabilities to 70 percent.  

The claim is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify you if further action is required on your part.  


REMAND

As noted above, the September 2013 decision the RO awarded a staged increased rating for the right knee disorder with a 40 percent rating assigned effective July 3, 2013.  Later in February 2014, within the appeal period, the Veteran submitted a letter that expressed disagreement (NOD) with the effective date of the assigned 40 percent rating for the right knee limited extension.  A Statement of the Case has not been provided as to this issue following receipt of the notice of disagreement and, therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).

Regarding the issue of entitlement to TDIU, several VA examinations have been accomplished reflecting that no single service-connected disability renders the Veteran unemployable.  However, an examination taking into account all service-connected disability and the effect it has on his ability to work has not been done.  In addition, the February 2012 VA examination of the spine was primarily for the purpose of determining service connection.  The examiner commented that the back disability should not preclude sedentary employment.  However, at his May 2014 Travel Board hearing the Veteran reported his disabilities of his right knee and his back disorder prevented him from sitting or standing for long periods of time.  He described his back disorder as the main issue for work.  There was no mention of the this on the February 2012 VA examination report.  An examination should be accomplished to comment on the overall effect of the service-connected disability and whether sedentary employment is feasible in view of the Veteran's contentions that disabilities of his right knee and his back disorder prevented him from sitting or standing for long periods of time

Accordingly, the case is REMANDED for the following action:

1.  VA treatment records dated from June 2013 to present should be obtained and associated with the claims file or the accompanying virtual record.  

2.  Thereafter, the Veteran should be scheduled for an appropriate VA examination to determine the effect all service-connected disabilities have on the Veteran's ability to work.  The entire claims files (i.e., all medical records contained in Virtual VA and VBMS) must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished, and all clinical findings reported in detail.

An assessment of the Veteran's functioning during the appeal period (November 2010 to the present) in relation to his prior employment history should be made, and a rationale must be provided for all opinions expressed.  The examiner should discuss the Veteran's level of functioning, particularly with regard to demonstrated capacities for work-like activities, and describe functional limitations caused solely by his service-connected disabilities.  The examiner must specifically discuss the Veteran's assertions that he is unable to perform sedentary employment because disabilities of his right knee and his back prevent him from sitting or standing for long periods of time.  A thorough discussion or the reasoning for any conclusions should be included.  

3.  After completing this and any other development deemed necessary, re-adjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

-

______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


Department of Veterans Affairs


